              8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 1 of 9 - Page ID # 120
AO 245B(Rev. 09/19) Judgment in a Criminal Case

                                         UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Nebraska

               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE

                                    v.
                                                                     Case Number: 8:19CR270-001
                                                                     USM Number: 31291-047

                      TREVOR C. MAASKE                               Robert B. Creager
                                                                     Defendant’s Attorney



THE DEFENDANT:
☒ pleaded guilty to count II of the Indictment.
☐ pleaded nolo contendere to count(s) which was accepted by the court.
☐ was found guilty on count(s) after a plea of not guilty
The defendant is adjudicated guilty of these offenses:
Title & Section& Nature of Offense                                           Offense Ended                              Count
18:2252(a)(2) RECEIPT AND DISTRIBUTION OF CHILD                              June 19, 2019                                II
PORNOGRAPHY

        The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Counts I and III are dismissed on the motion of the United States.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                           June 24, 2020
                                                                           Date of Imposition of Sentence:


                                                                        s/ Robert F. Rossiter, Jr.
                                                                        United States District Judge

                                                                        June 25, 2020
                                                                        Date
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 2 of 9 - Page ID # 121
AO245B(Rev 09/19) Judgment in a Criminal Case                                             Judgment Page 2 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001
                                                     IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of    one hundred forty-four (144) months.

☒The Court makes the following recommendations to the Bureau of Prisons:

    1. That the defendant be incarcerated in a federal facility as close as possible to Western Nebraska.
    2. Defendant should be given credit for time served.
☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                          RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                    ________________________________________
                                                                           UNITED STATES MARSHAL

                                                                    BY: ___________________________________
                                                                          DEPUTY UNITED STATES MARSHAL
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 3 of 9 - Page ID # 122
AO245B(Rev 09/19) Judgment in a Criminal Case                                                Judgment Page 3 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001

                                                 SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of eight (8) years.

                                                MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
   release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
   ☒ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
        future substance abuse. (check if applicable)
4. ☒ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5. ☒You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☒You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
   et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
   location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. ☐You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

                                          STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72
         hours of your release from imprisonment, unless the probation officer instructs you to report to a different
         probation office or within a different time frame.
2.       After initially reporting to the probation office, you will receive instructions from the court or the probation
         officer about how and when you must report to the probation officer, and you must report to the probation officer
         as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
         permission from the court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer.
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything
         about your living arrangements (such as the people you live with), you must notify the probation officer at least
         10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
         circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
         change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
         probation officer to take any items prohibited by the conditions of your supervision that he or she observes in
         plain view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
         unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
         your work (such as your position or your job responsibilities), you must notify the probation officer at least 10
         days before the change. If notifying the probation officer at least 10 days in advance is not possible due to
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 4 of 9 - Page ID # 123
AO245B(Rev 09/19) Judgment in a Criminal Case                                          Judgment Page 4 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001
      unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know
      someone has been convicted of a felony, you must not knowingly communicate or interact with that person
      without first getting the permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
      hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
      (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
      another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the
      probation officer may require you to notify the person about the risk and you must comply with that instruction.
      The probation officer may contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature                                                                Date
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 5 of 9 - Page ID # 124
AO245B(Rev 09/19) Judgment in a Criminal Case                                                 Judgment Page 5 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001
                           SPECIAL CONDITIONS OF SUPERVISION

f.       You must attend, successfully complete, and pay for any mental health diagnostic evaluations and treatment or
         counseling programs as directed by the probation officer.

h.       It is recommended that you complete your GED while incarcerated or during your term of supervision, or in the
         alternative, complete an approved vocational rehabilitation program as directed by the probation officer.

k.       You must pay restitution in the amount of $9,000.00 to the Clerk of the U.S. District Court, 111 S. 18th Plaza,
         Suite 1152, Omaha, Nebraska 68102-1322. Restitution shall be paid in accordance with the schedule set forth in
         the "Schedule of Payments" set forth in this judgment. You are responsible for providing proof of payment to the
         probation officer as directed.

           Victim's Name                        Amount

           "Tara" series                        $3,000.00

           "Pia"/Sweet White Sugar series       $3,000.00

           “Anna/Middle Model Sisters” $3,000.00
           series

         Without limiting the foregoing, and following release from prison, you must make payments to satisfy the
         criminal monetary penalty in the following manner: (a) monthly installments of $100 or 3% of your gross income,
         whichever is greater; (b) the first payment shall commence 30 days following your discharge from incarceration,
         and continue until the criminal monetary penalty is paid in full; and (c) you are responsible for providing proof of
         payment to the probation officer as directed.

m.       You are prohibited from incurring new credit charges or opening additional lines of credit without prior written
         approval of the probation officer.

n.       You must provide the probation officer with access to any requested financial information.

aa.      You must provide the probation officer with truthful and complete information regarding all computer hardware,
         software, electronic services, and data storage media to which you have access.

bb.      You must cooperate with the U.S. Probation Office's Computer Monitoring Program, as directed by the probation
         officer. Cooperation shall include, but not be limited to, identifying computer systems, Internet capable devices,
         and/or similar electronic devices you have access to, and allowing the installation of monitoring
         software/hardware on said devices. You and/or the probation officer must inform all parties that access a
         monitored computer, or similar electronic device, that the device is subject to monitoring. You may be limited to
         possessing only one personal Internet capable device, to facilitate the probation officer's ability to effectively
         monitor your Internet related activities, including, but not limited to, email correspondence, Internet usage history,
         and chat conversations. You must not remove, tamper with, reverse engineer, or in any way circumvent installed
         software. You must also permit random examinations of said computer systems, Internet capable devices, and
         similar electronic devices, and related computer peripherals, such as CD's and other media, under your control.
         You must pay the costs of monitoring.

cc.      You are prohibited from using or possessing any computer(s) (including any handheld computing device, any
         electronic device capable of connecting to any online service, or any data storage media) without the prior written
         approval of the probation officer. This includes, but is not limited to, computers at public libraries, Internet cafes,
         or your place of employment or education.
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 6 of 9 - Page ID # 125
AO245B(Rev 09/19) Judgment in a Criminal Case                                              Judgment Page 6 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001
ii.   You must submit your person, residence, property, office, vehicle, papers, computer, other electronic
      communication or data storage devices or media, and effects to a search conducted by a probation officer at any
      time; failure to submit to a search may be grounds for revocation; You must warn any other residents that the
      premises and any shared devices may be subject to searches pursuant to this condition.

kk.      You must have no contact with your victim(s), including correspondence, telephone, or communication through
         third parties, except under circumstances approved in advance and in writing by the probation officer. You must
         not enter onto the premises, travel past, or loiter near the victim’s residence, school, or place of employment, or
         other places frequented by the victim.

ll.      You must have no contact, nor reside with children under the age of 18, including your own children, unless
         approved in advance by the probation officer in consultation with the treatment providers. You must report all
         contact with children to the probation officer and the treatment provider. Should you have contact with a child,
         you are required to immediately remove yourself from the situation and notify your probation officer within 24
         hours of this contact.

mm.      You must not loiter near schools, school yards, parks, arcades, playgrounds, amusement parks, or other places
         used primarily by children under the age of 18 unless approved in advance by the probation officer.

nn.      You must not associate with or have any contact with convicted sex offenders unless in a therapeutic setting and
         with the permission of the probation officer.

oo.      You are restricted from engaging in any occupation, business, or profession, including volunteer work, where you
         have access to children under the age of 18, without prior approval of the probation officer. Acceptable
         employment shall include a stable verifiable work location and the probation officer must be granted access to the
         work site.

pp.      You must have all residences and employment pre-approved by the probation officer ten (10) days prior to
         moving or changing employment. You must comply with any residency restriction ordinances in the city where
         you reside.

qq.      You must consent to third party disclosure to any employer, or potential employer, concerning any computer-
         related restrictions that are imposed upon you unless excused by the probation officer.

rr.      You must undergo a sex offense-specific evaluation and participate in a sex offender treatment and/or mental
         health treatment program approved by the probation officer. You must abide by all rules, requirements, and
         conditions of the sex offender treatment program(s), including submission to polygraph testing. You must sign
         releases of information to allow all professionals involved in your treatment and monitoring to communicate and
         share documentation. You must pay for these services as directed by the probation officer.

ss.      You must submit to an initial polygraph examination and subsequent maintenance testing, at intervals to be
         determined by the probation officer, to assist in treatment, planning, and case monitoring. You must pay for these
         services as directed by the probation officer.

tt.      You must not possess, view, or otherwise use material including videos, magazines, photographs, computer
         generated depictions, or any other forms that depict sexually explicit conduct involving children or adults, as
         defined in 18 U.S.C. § 2256.

zz.      You must report to the Supervision Unit of the U.S. Probation Office for the District of Nebraska between the
         hours of 8:00 a.m. and 4:30 p.m., 100 Centennial Mall North, 530 U.S. Courthouse, Lincoln, Nebraska, (402)437-
         1920, within seventy-two (72) hours of being placed on probation or release from confinement and, thereafter, as
         directed by the probation officer.
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 7 of 9 - Page ID # 126
AO245B(Rev 09/19) Judgment in a Criminal Case                                               Judgment Page 7 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001
                           CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties in accordance with the schedule of payments set
forth in this judgment.

                Assessment              Restitution    Fine     AVAA Assessment*            JVTA Assessment**
TOTALS          $100.00                 $9,000.00               Court finds imposition Court finds indigency and
                                                                will impair defendant’s declines to apply the
                                                                ability to make restitution additional JVTA assessment


☐ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO245C) will be
  entered after such determination.

☒ The defendant must make restitution (including community restitution) to the following payees in the amount listed
  below.

   If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
   specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
   3664(i), all nonfederal victims must be paid before the United States is paid.

      Name of Payee                    Total Loss***                Restitution Ordered                Priority or Percentage

"Tara" series                              $3,000.00                          $3.000.00
"Pia"/Sweet White                          $3,000.00                          $3,000.00
 Sugar series
“Anna/Middle Model                         $3,000.00                          $3,000.00
 Sister ” series
Totals                                     $9,000.00                          $9,000.00


☐ Restitution amount ordered pursuant to plea agreement $

☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in
  full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options
  on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☒ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

   ☒ the interest requirement is waived for the ☐ fine ☒ restitution

   ☐ the interest requirement for the ☐ fine ☐ restitution is modified as follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
**Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 8 of 9 - Page ID # 127
AO245B(Rev 09/19) Judgment in a Criminal Case                                                         Judgment Page 8 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001
                                                 SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A   ☒ Lump sum payment of $100.00 due immediately, balance due
      ☐      not later than _____, or
      ☒      in accordance with       ☐ C, ☐ D, ☐ E, or ☒ F below; or

B   ☐ Payment to begin immediately (may be combined with ☐ C, ☐ D, or ☐ F below); or

C   ☐ Payment in equal ____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months or
      years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D   ☐ Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months or
      years), to commence ______ (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

E   ☐ Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
         imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F   ☒ Special instructions regarding the payment of criminal monetary penalties:
         Without limiting the foregoing, and following release from prison, the defendant shall make payments to satisfy the criminal
         monetary penalty in the following manner: (a) monthly installments of $100 or 3% of the defendant’s gross income,
         whichever is greater; (b) the first payment shall commence 30 days following the defendant’s discharge from incarceration,
         and continue until the criminal monetary penalty is paid in full; and (c) the defendant shall be responsible for providing proof
         of payment to the probation officer as directed.

         The criminal monetary penalty is due in full on the date of the judgment. The defendant is obligated to pay said sum
         immediately if he or she has the capacity to do so. The United States may institute civil collection proceedings at any time to
         satisfy all or any portion of the criminal monetary penalty.

         All financial penalty payments are to be made to the Clerk of the U. S. District Court, 111 S. 18th Plaza, Suite 1152, Omaha,
         NE 68102-1322.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐        Joint and Several

           Case Number                                       Total Amount                Joint and Several          Corresponding Payee,
           Defendant and Co-Defendant Names                                                   Amount                    if appropriate
           (including defendant number)


☐        The defendant shall pay the cost of prosecution.

☐        The defendant shall pay the following court cost(s): _____

☐        The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including
cost of prosecution and court costs.
             8:19-cr-00270-RFR-MDN Doc # 50 Filed: 06/25/20 Page 9 of 9 - Page ID # 128
AO245B(Rev 09/19) Judgment in a Criminal Case                                          Judgment Page 9 of 9
DEFENDANT: TREVOR C. MAASKE
CASE NUMBER: 8:19CR270-001

CLERK'S OFFICE USE ONLY:

ECF DOCUMENT

I hereby attest and certify this is a printed copy of a document which was electronically filed with the United States
District Court for the District of Nebraska.

Date Filed:__________________________________

DENISE M. LUCKS, CLERK

By ______________________________________Deputy Clerk
